DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3-7, 10-16, 18 and 25-28.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 
Applicants' arguments, filed 01/31/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3-6 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016).
Teoh et al. disclose the use of Fused Deposition Modeling (FDM) to construct three-dimensional (3D) bioresorbable scaffolds from composites of bioresorbable polymers and ceramics. The scaffolds have applications in tissue engineering, e.g., in tissue engineering bone and cartilage (abstract). The composite may be of polycaprolactone (PCL) and tricalcium phosphate (TCP) (col. 6, lines 14-15). The TCP particles are embedded into the synthetic polymer matrix (i.e. intercalated) (col. 6, lines 25-27). Scaffolds are fabricated using composite filaments with a FDM 3D Modeler (col. 9, lines 66-67). The FDM machine may have a nozzle size of 0.010 inches (254 microns) (Table 1). Usually FDM is used to fabricate solid models. For the purpose of fabricating porous structures, a positive value is applied to the raster fill gap to impart a channel within a build layer. Arranged in a regular manner, the channels are 
Teoh et al. differ from the instant claims insofar as not disclosing the ratio of PCL to TCP.
However, Kogai et al. disclose a biodegradable material that has sufficient mechanical strength (abstract). The biodegradable material is prepared by mixing calcium phosphate with a biodegradable polyester base material (¶ [0015]). Suitable calcium phosphates include tricalcium phosphate (¶ [0019]). Suitable biodegradable polyester base materials include polycaprolactone (¶ [0017]). The blending ratio of calcium phosphate particles and polyester (calcium phosphate particles: polyester) is preferably 60:40. By making the blending ratio of polyester and calcium phosphate particle in this range, mechanical strength is maintained (¶ [0028]). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated tricalcium phosphate and polycaprolactone in a ratio of 60:40 (tricalcium phosphate:polycaprolactone) into the composite of Teoh et al. since the composite is used to construct bioresorbable scaffolds and such ratio of tricalcium phosphate and polycaprolactone provides mechanical strength as taught by Kogai et al. 

	In regards to instant claims 27 and 28 reciting wherein the composition is produced by a process comprising sonicating a mixture of biocompatible polymer and a biocompatible ceramic to form a composite, this is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the product in the product-by-process claim is obvious from the product of Teoh et al. in view of Kogai et al. As such, the claim is unpatentable even though the prior art does not disclose the process of instant claims 27 and 28. 

2.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016) and further in view of Bardosh et al. (WO 2016/058097 A1, Apr. 21, 2016).
	The teachings of Teoh et al. and Kogai et al. are discussed above. Teoh et al. and Kogai et al. do not disclose wherein the filament is provided on a spool.

	It would have been prima facie obvious to one of ordinary skill in the art to have provided the filament of Teoh et al. on a spool since providing filaments on a spool is a known and effective method of 3D printing filaments as taught by Bardosh et al.

3.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016) and further in view of Lee (US 2018/0085493, Mar. 29, 2018). 
The teachings of Teoh et al. and Kogai et al. are discussed above. Teoh et al. and Kogai et al. do not disclose wherein the composite comprises micropores from about 1 micron to about 100 microns in diameter.
	However, Lee discloses treating a scaffold composition of polymeric fiber with NaOH to create micro-pores (¶ [0027]). Microspheres encapsulated with growth factors can be embedded into microfibers comprised of a matrix material (e.g., PCL microfibers) in a 3D scaffold. In some embodiments, additional agents can be embedded in a gel incorporated into the pores of the matrix material (¶ [0176]). Micro-
	It would have been prima facie obvious to one of ordinary skill in the art to have created micropores on the composite of Teoh et al. motivated by the desire to incorporate therapeutic agents into the scaffold and to have the therapeutic agents release faster than with no surface treatment as taught by Lee. 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the micropores be about 10 µm to about 600 µm in diameter in order to effectively hold therapeutic agents since therapeutic agents to be incorporated into the micropores are about 10 µm to about 600 µm in diameter as taught by Lee.

4.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016) and further in view of Darling et al. (US 2011/0165646, Jul. 7, 2011). 
The teachings of Teoh et al. and Kogai et al. are discussed above. Teoh et al. and Kogai et al. do not disclose wherein the composite of polymer and ceramic is a 4 mm cube with 0.8 mm pores.
However, Darling et al. disclose a microcarrier bead (abstract). The external size and pore size of the microcarrier bead is variable, based upon the specific usage. For instance, 1 mm cubes with 80-100 micron pores could be used for cells that grow at high density and require great surface area, while 5 mm cubes with 800-1000 micron 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the scaffold of Teoh et al. as a cube since this is a known and effective geometry for a scaffold as taught by Darling et al. 
In regards to instant claim 11 reciting a 4 mm cube with 0.8 mm pores, it would have been prima facie obvious to one of ordinary skill in the art to have optimized the size and pore size of the scaffold based upon the specific usage as taught by Darling et al. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the scaffold of Teoh et al. as a 4 mm cube with 0.8 mm pores since this will allow for greater rates of nutrient transfer as taught by Darling et al. Although Darling et al. disclose a 5 mm cube, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. 5 mm is close to 4 mm that one of ordinary skill in the art would have expected them to have the same properties. 
In regards to instant claim 11 reciting an elastic modulus of from 15 to 30 MPa under compressive loading, the composite of Teoh et al. comprise substantially the same polymer and ceramic as the claimed invention and it would have been obvious to have formulated the composite as a 4 mm cube with 0.8 mm pores. As such, the claimed property would have been obvious to one of ordinary skill in the art once the scaffold is formulated. 

s 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016) and further in view of Abedalwafa et al. (Biodegradable poly-epsilon-caprolactone (PCL) For Tissue Engineering Applications: A Review, 2013). 
The teachings of Teoh et al. and Kogai et al. are discussed above. Teoh et al. and Kogai et al. do not disclose wherein the composite has an accelerated degradation and increased water uptake as compared to a composite having a higher ratio of biocompatible polymer : biocompatible ceramic. 
However, Abedalwafa et al. disclose wherein PCL has been used as raw materials for bone scaffolds and also has been combined with osteoconductive ceramics such as forsterite, calcium alginate, Hydroxyapatite (HA), magnesium phosphate (MP), bioactive glass microspheres (BGMs), and tricalcium phosphate (TCP) (page 135). In order to accelerate the degradation time of PCL, many studies on modifications of PCL have been established. Wu et al. (2012) used magnesium phosphate (MP) to accelerate the degradation time, and they showed that the degradation rate of MP/PCL is faster than pure PCL. In addition, bioactive glass microspheres have been reinforced with PCL and the degradation rate was fast compared with pure PCL. Moreover, Diba et al. accelerated the degradation time of PCL by fabrication PCL-forsterite nanocomposites (page 134). Accelerated degradation time of PCL is measured by water absorption (Fig. 5). 
It would have been prima facie obvious to one of ordinary skill in the art that the composite of Teoh et al. has an accelerated degradation and increased water uptake compared to a composite having a higher ratio of biocompatible polymer : biocompatible .

6.	Claims 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. (US 8,071,007, Dec. 6, 2011) in view of Kogai et al. (US 2016/0184492, Jun. 30, 2016) and further in view of Thijs et al. (US 2010/0256773, Oct. 7, 2010). 
The teachings of Teoh et al. and Kogai et al. are discussed above. Teoh et al. and Kogai et al. do not disclose wherein the interconnected pores of the scaffold have an average diameter of from 400 microns to 1,000 microns and wherein the scaffold has an outer shell with average pore sizes of less than 50 microns surrounding it. 
However, Thijs et al. disclose a surgical implant comprising a porous core part and a dense shell. The dense shell shields the porous core from in-growth of soft tissue. The porous core has open interconnected pores (abstract). The pores are preferably permeable to bone cells. The mean size of the pores of the porous core part lies preferably in the range between 100 µm and 500 µm (¶ [0015]). The surgical implant is arranged for being implanted onto the bone and under the skin. The porous core part is arranged to be in contact with bone. The dense shell shields the porous core part from penetration of soft tissue into the pores of the porous core part. Therefore, the dense shell is provided on that part of the surface of the porous core which forms an interface between the porous core and the soft tissue (i.e. that part of the surface of the porous core which is not covered by bone at the time of implant). This allows bone tissue to 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a dense shell surrounding the scaffold of Teoh et al. motivated by the desire to shield the scaffold from in-growth of soft tissue which is desirable for bone implants as taught by Thijs et al.
 It would have been prima facie obvious to one of ordinary skill in the art to have formulated the interconnected pores of the scaffold of Teoh et al. to have a mean pore size in the range between 100 µm and 500 µm since this is an effective pore size to be permeable to bone cells as taught by Thijs et al. 
In regards to instant claim 14 reciting wherein the outer shell layer comprises average pore sizes of less than 50 microns, Thijs et al. do not disclose wherein the dense shell is porous. Thus, an outer shell layer with a pore size of 0 microns is obvious.
In regards to instant claim 14 reciting wherein said composite having an improved elastic modulus and/or improved stress at failure as compared to a non-composite blend, Teoh et al. disclose a composite comprising substantially the same biocompatible polymer and biocompatible ceramic as the claimed invention. As such, one of ordinary skill in the art would reasonably conclude that the composite of Teoh et al. has the claimed properties. 
In regards to instant claim 18 reciting wherein the outer shell layer is customized to be received in a bone defect of a patient based upon scan data, Thijs et al. disclose a 

Response to Arguments
	Applicant argues that Goh et al., J. Biomed. Materials Res. A, May 2014 vol. 102A, issue 5 states “[a] composition of 20% TCP by weight was selected as it was considered to be adequate to reinforce the PCL while minimizing the risk of problems arising from the rheological properties during the microextrusion process used in the fabrication of the scaffold.” Goh, page 1380, second to last paragraph. As such, it was a known issue in the art that using polymer compositions with more than 20% TCP was problematic. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Goh et al. merely discloses that 20% TCP was selected for minimizing risk of problems arising. Such statement does not mean more than 20% TCP is problematic. Goh et al. disclosing wherein 20% TCP is an effective amount does not mean there aren’t other effective amounts. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Kogai teaches a different composition made by a different process and used for a different purpose. In contrast, the present disclosure shows that proper mixing and smaller TCP particles are desirable. Fig. 4 shows much improved elastic modulus and stress to failure for the solvent milled composition compared to the cryo-milled composition.


	Applicant argues that Table 1 of the present disclosure shows that PCL/HA composition even with only 10% HA was not extrudable, whereas a PCL/TCP composition from 20%-50% was extrudable. There is no teaching or suggestion in Kogai on how to make a composition of PCL/TCP of more than 20% extrudable. 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the rejection states wherein the composition of Teoh is being modified and not the composition of Kogai. Therefore, it is not necessary for Kogai to disclose extrudability. Furthermore, Table 1 showing wherein 10% HA is not extrudable does not mean that 10% TCP is not extrudable. HA and TCP are different compounds with different molecular weights that would affect viscosity. Therefore, Applicant has not shown wherein one of ordinary skill in the art would not expect more than 20% TCP to be extrudable. Additionally, purely arguendo, even if Applicant showed 10% TCP not 

	Applicant argues that Kogai does not disclose FDM.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the rejection states wherein the composition of Teoh is being modified and not the composition of Kogai.

	Applicant argues that Table 1 of the present disclosure shows that extrusion was not even possible for PCL/HA compositions with 10% HA, let alone FDM.
	The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above. 

	Applicant argues that preparing the composition as described in the present disclosure using solvent milling, cryo-milling, or sonication is antithetical to sintering the 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the rejection states wherein the composition of Teoh is being modified and not the composition of Kogai.

	Applicant argues that there is no teaching or suggestion in Teoh, Kogai, alone or in combination, of how to make a composition having more than 20% TCP extrudable, let alone capable of practice use in FDM. 
	The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above.

Conclusion
Claims 1, 3-7, 10-16, 18 and 25-28 are rejected.
Claims 8, 9, 17 and 19-24 have been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612